    Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 1 of 10




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

DONNA CURLING, et al.
   Plaintiffs,
                                        CIVIL ACTION
    v.
                                        FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,
    Defendants.




            JOINT DISCOVERY STATEMENT
   REGARDING DISCOVERY FROM STATE DEFENDANTS TO
                COALITION PLAINTIFFS
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 2 of 10




         Issue No. 1 – Discovery of communications with voters
                         State Defendants’ Position

      On its website, CGG provides the public with a summary of its current

projects, daily updates on significant developments in this litigation and press

stories about the litigation. Its Executive Director, Marilyn Marks has taken a

personal and active role in the prosecution of this case by travelling to precincts

all over the State and acting as a poll watcher. To discover what

communications CGG has had with voters and what statements it has made

about this litigation and its efforts to gain support for its claims in this case,

State Defendants asked CGG to produce only those communications with

actual voters that referenced the litigation on the challenges CGG made in it

(RFP No, 15)1; documents reflecting CGG’s efforts to track voters actually

affected by the Election System (RFP No. 18), and CGG’s communications with

that same set of voters (RFP No. 19). These documents are relevant and CGG

should be required to produce those that it admits to having in its possession.

                  Coalition Plaintiffs’ Response to Issue No. 1

      The documents are not discoverable under Rule 26(c) because they are

not (A) “relevant to any party’s claim or defense” or (B) “proportional to the



1Portions of CGG’s responses to State Defendants’ Requests which contain
the requests and responses are attached as Exhibit “A”.

                                       -1-
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 3 of 10




needs of the case.” As to relevancy, the State Defendants have insisted that

because these documents mention the lawsuit that they are “relevant,” but

they have not – and do not in this Joint Statement - explain what these

documents are relevant to: they have never identified any fact “of

consequence” that this discovery would have a tendency to make “more or

less probable.” Fed. R. Evid. 401. And there is nothing about these document

requests that would suggest their relevancy. CGG is the plaintiff and there

are no claims against CGG. There are no claims or defenses that relate to the

action or inaction of CGG or to the communications that it has with voters or

anyone else. In the good faith conferences prior to the presentation of this

dispute to the Court, CGG specifically asked the State Defendants to identify

the claim or defense as to which this discovery relates. Rather than doing so,

the State Defendants have said only that the discovery is “clearly relevant,”

or “there can be no doubt of their relevancy,” or that the discovery goes “to

the core issues in this case,” or (as below relating to Issue 2) the “documents

are relevant on their face.”

      Even if there were some marginal relevancy of these documents to an

as-yet unidentified claim or defense, the discovery would not be proportionate

because it is exceptionally broad. Everyone is a potential “voter.” And every

voter is “affected by the Election System.” This litigation has been pending

                                      -2-
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 4 of 10




four years and CGG’s communications with potential voters relating to this

litigation would represent several thousand emails and messages. Making

discovery even more burdensome, communications about this litigation are

frequently included within communications addressing other topics as well.

The discovery also is not proportional in that it is not important “in resolving

the issues, ” Fed. R. Civ. P. 26(b), as no issues have been identified. CGG’s

financial records (which it has produced to the State Defendants) show that it

has extremely limited resources. Clearly, the burden or expense of the

proposed discovery “outweighs its likely benefit.”

                    State Defendants’ Reply to Issue No. 1

      The discovery requests are relevant to CGG’s claims and CGG admits

they possess responsive documents. State Defendants are entitled to explore

facts in CGG’s possession about their claims of “widespread issues” and the

nature of their proffered declarants’ statements. The information about its

effort to locate potential declarants is relevant to how “widespread” problems

were and relevant to CGG’s allegations of organizational harm. [Doc. 628 at ¶

218 (“educating its members and the voting public”)]. On scope and burden,

the requests are limited to four years and were narrowed in negotiation to only

items referencing this litigation. CGG chose to engage in this litigation and

cannot hide from discovery merely because it claims it has limited resources.

                                      -3-
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 5 of 10




     Issue No. 2 – Discovery of communications with other groups
                        State Defendants’ Position

      In its First Supplemental Complaint, CGG claims to “serve as a non-

partisan educational and informational resource for the public, press,

campaigns, candidates, and political parties,” to that it collaborates “in voting

rights and election integrity initiatives with other nonpartisan nonprofits and

academics,” and that it engages in “developing and sharing research and

investigation of reported election problems with the press, public and other

members of the election-integrity community.” [Doc 226, p. 15, ¶ 21]. To test

those specific allegations, State Defendants sent targeted discovery asking

CGG to produce its communications with members of the press about this case

and the challenges CGG is making in it (RFP No. 22);2 CGG’s communications

with political campaigns (RFP No. 23), political candidates (RFP No. 24),

political parties (RFP No. 25), voting rights or election-integrity organizations

(RFP No. 27), and members of the academic community (RFP No. 28).

Importantly, each such request was expressly limited to “any and all

documents…that mention or refer to the Litigation and/or [CGG’s] challenges




2Copies of CGG’s responses to State Defendants’ Requests for Production of
Documents which contain the individual requests and the responses are
attached as Exhibit “B”.

                                      -4-
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 6 of 10




to the Election System.”3 Since these documents are relevant on their face and

CGG admits to their existence, the documents must be produced.

                 Coalition Plaintiffs’ Response to Issue No. 2

      The State Defendants are not entitled to this discovery for the same

reasons as set forth in Response to Issue No. 1: the State Defendants have

not and cannot identify any claim or defense as to which this discovery is

relevant or any fact of consequence that this discovery would have a tendency

to make “more or less probable.” Fed. R. Evid. 401. That CGG has made

general allegations relating to its mission and its organization does not open

itself up to this unlimited discovery having no bearing on any issue in the

case. The attempted discovery of CGG’s communications with the press,

politicians, and other organizations – apart from being beyond discovery and

not proportionate – also is disturbing coming from the State Defendants who

have shown no reluctance in leveling sharp and entirely inappropriate and

unfounded criticisms of CGG and its members in the media.See Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 353 (1978) (“In deciding whether a

request comes within the discovery rules, a court is not required to blind

itself to the purpose for which a party seeks information.”).


3To be clear, State Defendants only seek CGGs’ communications TO the
press, not communications FROM the press to CGG.

                                      -5-
       Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 7 of 10




                     State Defendants’ Reply on Issue No. 2

      State Defendants have repeatedly asserted that CGG cannot claim a

diversion of resources by merely doing its baseline work. See, e.g., SAVE v.

Hargrett, 947 F.3d 977, 982 (6th Cir. 2020) (holding organization’s alleged

diversionary actions insufficient because         they were the mission of

organization). CGG admits responsive documents exist and put the

information in question at issue in this case itself by alleging it for purposes of

standing. CGG cannot decide on a whim that documents going to this claim are

not discoverable; State Defendants are entitled to discovery of information

relevant to its allegations. If CGG is not serving as a “resource for the public,

press, campaigns, candidates, and political parties,” and is only funding this

litigation, it is not diverting resources at all. These communications may also

show whether CGG is benefiting from this litigation instead of being harmed.

      CGG now also claims potential retaliation for its responses. But if CGG

is concerned about the privacy of its information, it can mark communications

under the Protective Order in this case to prevent their public disclosure. State

Defendants are entitled to test the allegations CGG makes in its complaint.

Given already-public documents about CGG’s activities, State Defendants

believe CGG is serving no other purpose beyond paying for this litigation. If

that is the case, then it has no standing. The documents are relevant.

                                       -6-
Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 8 of 10




Respectfully submitted this 8th day of July, 2021.


                        Vincent R. Russo
                        Georgia Bar No. 242628
                        vrusso@robbinsfirm.com
                        Josh Belinfante
                        Georgia Bar No. 047399
                        jbelinfante@robbinsfirm.com
                        Carey A. Miller
                        Georgia Bar No. 976240
                        cmiller@robbinsfirm.com
                        Alexander Denton
                        Georgia Bar No. 660632
                        adenton@robbinsfirm.com
                        Robbins Ross Alloy Belinfante Littlefield LLC
                        500 14th Street, N.W.
                        Atlanta, Georgia 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3255

                        /s/Bryan P. Tyson
                        Bryan P. Tyson
                        Georgia Bar No. 515411
                        btyson@taylorenglish.com
                        Jonathan D. Crumly
                        Georgia Bar No. 199466
                        jcrumly@taylorenglish.com
                        James A. Balli
                        Georgia Bar No. 035828
                        jballi@taylorenglish.com
                        R. Dal Burton
                        Georgia Bar No. 097890
                        dburton@taylorenglish.com
                        Diane F. LaRoss
                        Georgia Bar No. 430830


                               -7-
Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 9 of 10




                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             -8-
      Case 1:17-cv-02989-AT Document 1127 Filed 07/08/21 Page 10 of 10




                      L.R. 7.1(D) CERTIFICATION

     I certify that this JOINT DISCOVERY STATEMENT REGARDING

DISCOVERY FROM STATE DEFENDANTS TO COALITION PLAINTIFFS

has been prepared with one of the font and point selections approved by the

Court in Local Rule 5.1(C). Specifically, this document has been prepared

using 13-pt Century Schoolbook.

                             /s/Bryan P. Tyson
                             Bryan P. Tyson




                                    -9-
